DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-20 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Waldman (US 2011/0199479) and Fjeldsoe-Nielsen (US 2016/0135006).
Waldman teaches augmented reality maps including a handheld communication device that can visually augment a captured video stream and determine points of interest within a field of view (see paragraph [0038]).
Fjeldsoe-Nielsen teaches dynamically controlling the presentation of a graphic feature based on location information including determining the current location using magnetic field data (see paragraph [0057]).
Claim 1 is allowed because Waldman and Fjeldsoe-Nielsen does not teach a method for displaying a virtual tag on a smart device, the method comprising the steps of:
a) supporting a first transceiver and a magnetic field sensor via an agent at a first geospatial position;
b) generating respective logical communications between the first transceiver and each of a first set of three reference point transceivers, the three reference point transceivers fixedly positioned at disparate points in a structure;
c) with a controller, determining X, Y and Z coordinates of the first transceiver based upon the respective logical communications between the first transceiver and each of the first set of three reference point transceivers;
d) with the controller, determining a direction of interest based upon a quantification of a magnetic field with the magnetic field sensor;
e) capturing an image with a camera located within the smart device;
f) calculating a field of view, based upon an algorithmic calculation comprising input parameters of a set of camera parameters, the generated location and the first direction of interest;
g) accessing data associated with the field of view and determining a presence of at least a first virtual tag within a digital representation of the field of view; and
h) generating a user interface on the smart device, the user interface comprising a display of at least a first data value associated with the first virtual tag.
Claims 2-10 are allowed based on their dependence on allowed independent claim 1.
Claim 11 is allowed because Waldman and Fjeldsoe-Nielsen does not teach apparatus for displaying a virtual tag on a smart device, the apparatus comprising: l) a controller comprising a processor and a digital storage, said controller in logical communication with a user interface display; m) a first transceiver supportable by an Agent at a first geospatial position and in logical communication with the controller; n) and magnetic field sensor supportable by the Agent at the first geospatial position and in logical communication with the controller; o) the smart device with at least a first camera device in logical communication with the controller; and p) executable code stored on the digital storage and executable by the processor to cause the controller to:
 I) determine X, Y and Z coordinates of the first transceiver based upon the respective logical communications between the first transceiver and each of a first set of three reference point transceivers
II) generate a first direction of interest based upon an output of the magnetic field sensor; V) receive and process a captured image from a camera located within the smart device; VI) calculate a field of view comprising input parameters of a set of camera parameters, the generated location and the first direction of interest; VII) access data associated with the field of view and determining a presence of at least a first virtual tag within a digital representation of the field of view; and VIII) generate a user interface on the smart device, the user interface comprising a display of at least a first data value associated with the first virtual tag.
Claims 12-20 are allowed based on their dependence on allowed independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 2, 2022